DETAILED ACTION
This office action is in response to Applicant’s submission filed on 1 July 2021.   
Claims 1, 6-9, 12, 17-20, 22-32 are pending.
Claims 2-5, 10-11, 13-16, 21 are cancelled.
Claims 30-32 are new.
Rejections under 35 USC 112(a) for claims 1, 6-9, 12, 17-20, 22-27 are withdrawn in view of the amendments / arguments presented by the applicant.
Rejections under 35 USC 101 for claims 1, 6-9, 12, 17-20, 22-27 are withdrawn in view of the amendments / arguments presented by the applicant.
Claims 1, 6-9, 12, 17-20, 22-32 are allowed.



Allowable Subject Matter

Claims 1, 6-9, 12, 17-20, 22-32 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1, 6-9, 12, 17-20, 22-32.  
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “rounding the similarity measure to an integer value, wherein using a combinatorics approach, the integer value of the rounded similarity measure directly translates to a respective one of equivalence classes, each including a subset of the individuals having identical values for all the quasi-identifiers, each subset having a subset size; and for each of the equivalence classes: obtaining a sample equivalence class distribution by dividing the rounded similarity measure by the determined similarity measure, wherein the obtained sample equivalence class distribution is a population equivalence class distribution; calculating a probability that the equivalence class of a first size comes from population of the equivalence class of a second size; calculating an average prosecutor risk, without consideration of the population, by dividing a proportion of the individuals that belong to the equivalence class by the subset size of the equivalence class and summing the result; determining the journalist risk by multiplying the proportion of the individuals that belong to the equivalence class by the calculated probability; 2U.S. Patent Application: 14/953,195Attorney Docket No.: IMS068 de-identifying the database based on the journalist risk to provide a de-identified database; and displaying the journalistic risk on a display of the computing device”,  in combination with the remaining elements and features of the claimed invention.
Independent claims 12, 22 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 12, 22, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126